Name: Commission Regulation (EEC) No 2024/78 of 25 August 1978 amending Regulation (EEC) No 1053/68 defining the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 78 No L 235/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2024/78 of 25 August 1978 amending Regulation (EEC) No 1053/68 defining the conditions for the admis ­ sion of certain milk products to certain tariff headings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1053/68 of 23 July 1968 defining the conditions for the admis ­ sion of certain milk products to certain tariff head ­ ings (3), as last amended by Regulation (EEC) No 1084/75 (4), provides that the admission of a product to these tariff headings is subject to the production of a certificate issued by the exporting country in a specific form ; whereas such a certificate is required for Kashkaval cheese and for sheep of buffalo cheeses in brine or in sheepskin or goatskin bottles ; Whereas the Customs authorities in certain Member States have encountered difficulties with regard to imports of these cheeses owing to the form of the rele ­ vant wording, which could be interpreted as meaning that even Kashkaval cheeses must be put up in brine or in sheepskin or goatskin bottles ; whereas this is not the practice in the trade in these cheeses ; whereas to avoid any errors in interpretation a certificate should be established for each type of cheese ; Whereas, in order to allow the old type of certificates to be used for deliveries which are in progress and also to enable the exporting countries to adjust to the new provisions, a reasonable period should be allowed to elapse before this Regulation takes effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The certificate 'for Kashkaval or sheep or buffalo cheeses in brine or sheepskin or in goatskin bottles' annexed to Regulation (EEC) No 1053/68 is replaced by the certificates annexed to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall take affect three months after its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 August 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6. (3) OJ No L 179, 25 . 7 . 1968 , p. 17 . (4) OJ No L 107, 26. 4 . 1975, p. 10 . No L 235/ 10 26. 8 . 78Official Journal of the European Communities CERTIFICAT / BESCHEINIGUNG / CERTIFICATO / CERTIFICAAT / CERTIFIKAT / CERTIFICATE No pour les fromages de brebis ou de bufflonne, en recipients contenant de la saumure ou en outres en peau de brebis ou de chÃ ¨vre fÃ ¼r Schaf- oder BÃ ¼ffelkÃ ¤se in BehÃ ¤ltern , die Salzlake enthalten , oder in Beuteln aus Schaf ­ oder Ziegenfell per formaggi di pecora o di bufala, in recipienti contenenti salamoia o in otri di pelle di pecora o di capra voor schape- of buffelkaas, in recipiÃ «nten die pekel bevatten of in zakken van schape- of geitevellen for ost af fÃ ¥re- eller bÃ ¸ffelmÃ ¦lk i emballage indeholdende saltlage eller i beholdere af fÃ ¥re ­ eller gedeskind for sheep or buffalo cheeses in brine or in sheepskin or goatskin bottles L autoritÃ © compÃ ©tente Die zustÃ ¤ndige Stelle L'autoritÃ competente De bevoegde autoriteit Den kompetente myndighed The competent authority certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit, faisant 1 objet de la facture n ° Kilogramm, fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto, oggetto della fattura n . kilogram van het produkt, waarvoor factuur nr. kilogram af produktet, anfÃ ¸rt i faktura nr. kilograms of goods against invoice No du vom del van af of dÃ ©livrÃ © par / ausgestellt wurde durch / emessa da / werd afgegeven door / udstedt af / issued by consiste en / besteht aus / consiste in / bestaat uit / bestÃ ¥r af / consists of 26. 8 . 78 Official Journal of the European Communities No L 235/ 11 MatiÃ ¨re premiere : exclusivement lait de brebis / de bufflonne (') de production nationale Rohstoff : ausschlieÃ lich Schafmilch / BÃ ¼ffelmilch ( ! ) nationaler Erzeugung Materia prima : esclusivamente latte di pecora / di bufala (*) di produzione nazionale Grondstof : uitsluitend schapemelk / buffelmelk (') van binnenlandse produktie RÃ ¥vare : udelukkende indenlandsk produceret fÃ ¥remÃ ¦lk / bÃ ¸ffelmÃ ¦lk (') Raw material : exclusively home-produced milk from sheep / buffaloes (') Teneur minimale de la matiÃ ¨re grasse en poids de la matiÃ ¨re seche : Mindestfettgehalt in Gewichtshundertteilen in der Trockenmasse : Tenore minimo di materie grasse in peso della sostanza secca : Minimumvetgehalte, berekend op de droge stof : Mindste fedtindhold i tÃ ¸rstoffet i vÃ ¦gtprocent : Minimum fat content by weight referred to dry matter Teneur (en poids) en eau dans la matiÃ ¨re non grasse : Wassergehalt in der fettfreien KÃ ¤semasse : Tenore di acqua in peso della materia non graSsa : Vochtgehalte in de vetvrije kaasmassa : Vandindhold (i vÃ ¦gtprocent) i den fedtfri ostemasse : Water content by weight of the non-fatty matter : Le produit en question a Ã ©tÃ © fabriquÃ © au (en) Das betreffende Erzeugnis ist in Il prodotto in causa Ã ¨ stato fabbricato in Het betreffende produkt is in Den pÃ ¥gÃ ¦ldende varer er fremstillet i (pÃ ¥) The product in question was made in et il sera exportÃ © directement Ã destination de hergestellt worden und wird unmittelbar ausgefÃ ¼hrt nach e sarÃ esportato direttamente verso geproduceerd en wordt rechtstreeks uitgevoerd naar og udfÃ ¸res direkte til and will be exported directly to Lieu et date d Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Signature(s) Unterschriften) Firma(e) Handtekeningen) Underskrifter) Signature(s) Cachet de l organisms Ã ©metteur Stempel der ausstellenden Stelle Timbro dell organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency ( l ) Biffer les mentions inutiles / Nichtzutreffendes ist zu streichen / Cancellare la menzione inutile / Doorhalen wat niet van toepas ­ sing is / Det ikke geldende overstreges / Delete where inapplicable L 235/ 12 Official Journal of the European Communities 26 . 8 . 78 CERTIFICAT / BESCHEINIGUNG / CERTIFICATO / CERTIFICAAT / CERTIFIKAT / CERTIFICATE No pour le (romage kashkaval fÃ ¼r Kashkaval-KÃ ¤se per il formaggio Kashkaval voor Kashkavalkaas for Kashkaval -ost for Kashkaval cheese L autorite compÃ ©tente Die zustÃ ¤ndige Stelle L'autoritÃ competente De bevoegde autoriteit Den kompetente myndighed The competent authority certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit, faisant l objet de la facture n ° Kilogramm, fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto, oggetto della fattura n . kilogram van het produkt, waarvoor factuur nr. kilogram af produktet, anfÃ ¸rt i faktura nr. kilograms of goods against invoice No du vom del van af of dÃ ©livrÃ © par / ausgestellt wurde durch / emessa da / werd afgegeven door / udstedt af / issued by consiste en / besteht aus / consiste in / bestaat uit / bestÃ ¥r af / consists of 26. 8 . 78 No L 235/ 13Official Journal of the European Communities Matiere premiere : exclusivement lait de brebis de production nationale Rohstoff : ausschlieÃ lich Schafmilch nationaler Erzeugung Materia prima : esclusivamente latte di pecora di produzione nazionale Grondstof : uitsluitend schapemelk van binnenlandse produktie RÃ ¥vare : udelukkende indenlandsk produceret fÃ ¥remÃ ¦lk Raw material : exclusively home-produced milk from sheep Teneur minimale de la matiere grasse en poids de la matiÃ ¨re seche : Mindestfettgehalt in Gewichtshundertteilen in der Trockenmasse : Tenore minimo di materie grasse in peso della sostanza secca : Minimumvetgehalte, berekend op de droge stof : Mindste fedtindhold i tÃ ¸rstoffet i vÃ ¦gtprocent : Minimum fat content by weight referred to dry matter : Teneur (en poids) en eau dans la matiÃ ¨re non grasse : Wassergehalt in der fettfreien KÃ ¤semasse : Tenore di acqua in peso della materia non grassa : Vochtgehalte in de vetvrije kaasmassa : Vandindhold (i vÃ ¦gtprocent) i den fedtfri ostemasse : Water content by weight of the non-fatty matter : Le produit en question a Ã ©tÃ © fabriquÃ © au (en) Das betreffende Erzeugnis ist in Il prodotto in causa Ã ¨ stato fabbricato in Het betreffende produkt is in Den pÃ ¥gÃ ¦ldende varer er fremstillet i (pÃ ¥) The product in question was made in et il sera exporte directement a destination de hergestellt worden und wird unmittelbar ausgefÃ ¼hrt nach e sarÃ esportato direttamente verso geproduceerd en wordt rechtstreeks uitgevoerd naar og direkte til and will be exported directly to Lieu et date d Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Signature(s) Unterschriften) Firma(e) Handtekeningen) Underskrifter) Signature(s) Cachet de l organisme Ã ©metteur Stempel der austeilenden Stelle Timbro dell organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency